Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156413(63)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  TOWNSHIP OF LEONI,                                                                                      Kurtis T. Wilder,
           Plaintiff/Counterdefendant-                                                                                Justices
           Appellee,
                                                                    SC: 156413
  v                                                                 COA: 331301
                                                                    Jackson CC: 12-001040-CK
  TOWNSHIP OF COLUMBIA, TOWNSHIP
  OF HANOVER, and TOWNSHIP OF
  LIBERTY,
             Defendants/Counterplaintiffs-
             Appellants.
  ______________________________________/

       On order of the Chief Justice, the motion of defendant-appellee Columbia
  Township to extend the time for filing its answer to the application for leave to appeal is
  GRANTED. The answer submitted on October 27, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 1, 2017
                                                                               Clerk